Citation Nr: 0937172	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-37 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD) to include as secondary to the Veteran's 
service-connected diabetes mellitus, type 2.

2.  Entitlement to service connection for a psychiatric 
disorder, to include schizoid personality disorder and 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In July 2008, the Veteran's private examiner provided a 
diagnosis of PTSD.  As such, the RO adjudicated a claim of 
entitlement to service connection for PTSD.  This claim was 
evaluated separately from the previously-filed claim for 
entitlement to service connection for schizoid personality 
disorder.  However, the Board has re-characterized this issue 
as entitlement to service connection for a psychiatric 
disorder, to include schizoid personality disorder and PTSD.  
See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (the scope 
of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).  As such, the Veteran's 
claims for entitlement to service connection for each claimed 
psychiatric issue will be addressed together.

The issue of entitlement to service connection for a 
psychiatric disorder, to include schizoid personality 
disorder and PTSD, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

CAD was not manifest during service, was not manifest within 
one year of separation, and any current cardiac disorder, to 
include CAD, is neither attributable to service nor to the 
Veteran's service-connected diabetes mellitus, type 2.


CONCLUSION OF LAW

CAD was neither incurred in nor aggravated by service and may 
not be presumed to have been incurred or aggravated therein, 
nor is any current cardiac disorder proximately due to or 
aggravated by the Veteran's service-connected diabetes 
mellitus, type 2.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and, (3) that the claimant 
is expected to provide.  

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  While complete VCAA notice 
was provided in April 2008 after the initial unfavorable AOJ 
decision, the Court and the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) have clarified that 
the VA can provide additional necessary notice subsequent to 
the initial AOJ adjudication, and then go back and 
readjudicate the claim, such that the essential fairness of 
the adjudication - as a whole - is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, 
after the April 2008 notice was provided to the Veteran, the 
claim was readjudicated in a May 2008 supplemental statement 
of the case (SSOC) and, most recently, an April 2009 SSOC.  

Since the Board has concluded that the preponderance of the 
evidence is against his claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson.  

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2008).  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
obtained a VA opinion to assess the nature and etiology of 
his CAD in May 2008.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA opinion obtained in this case is more than 
adequate, as it is predicated on a full reading of the 
medical records in the Veteran's claims file.  The examiner 
considered all of the pertinent evidence of record, and 
provided a complete rationale for the opinion stated, relying 
on and citing to the records reviewed.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  See 38 C.F.R. § 3.159(c) (4) 
(2008).  The VA opinion is thorough and supported by the 
record.  The VA opinion is therefore adequate upon which to 
base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection 

In this case, the Veteran initially claimed that he has CAD 
as a result of exposure to herbicide agents during his period 
of active service.  In November 2007, the Veteran amended his 
claim to include entitlement to service connection for CAD as 
secondary to his service-connected diabetes.  See VA Form 21-
4138, November 30, 2007.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  Where a Veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and CAD become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. § 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  The record establishes that the first post-service 
evidence of CAD occurred in 1998 (see private medical 
reports, August 1998), nearly 30 years after separation.  
Therefore, the presumption does not apply in this case.

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008).  The 
Court held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

At the outset, the Board notes that the Veteran has been 
diagnosed with CAD.  See VA medical opinion, May 2008.  Thus, 
element (1) of Hickson has been satisfied, in that the 
Veteran has demonstrated that he has a current diagnosis.

As a preliminary matter, the Board notes that a Veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that 
service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307 
(2008).  In this case, the RO conceded that the Veteran 
served in the Republic of Vietnam during his period of active 
duty.  See Rating Decision, December 6, 2006.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), and diabetes mellitus (Type 2).  
See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 
C.F.R. § 3.309 (2008).

The Veteran's CAD is not a disorder for which a presumptive 
relationship to herbicide exposure exists.  VA regulations 
are clear on what type of disorders are entitled to such 
presumption.  As such, the Agent Orange presumption does not 
apply to this claim.  

Although the Veteran has not established an Agent Orange 
presumption as per 38 C.F.R. § 3.309(e), the Federal Circuit 
has determined that an appellant is not precluded from 
establishing service connection with proof of actual, direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  

Regarding an in-service diagnosis for CAD, the Veteran's 
service treatment records are silent as to any complaints, 
diagnosis, or treatment for any cardiac disorder.  His 
separation examination noted that the Veteran's heart was 
"Normal."  Further, the Veteran stated that he did not 
experience chest pain or shortness of breath.  See Standard 
Forms 88 and 89, September 3, 1968.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006). Although 
the stated intent of the change was merely to implement the 
requirements of Allen, supra, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

Post-service, while CAD has been diagnosed, the record 
contains no objective evidence that establishes an 
etiological nexus linking his claimed disorder directly to 
his military service.  Specifically, there is no competent 
evidence establishing that the Veteran's CAD had its onset in 
service or that establishes a direct, etiological 
relationship between his claimed disorder and active service.  

However, the Veteran's record does contain an opinion from 
his private cardiologist, dated October 2007, in which his 
physician noted that the Veteran had been under his care 
since August 1988.  He stated that the Veteran underwent 
percutaneous intervention, including stenting to his right 
coronary artery, in August 1998 and a stent of the left 
anterior descending artery in December 2001.  The physician 
also noted that, during this period of treatment, the Veteran 
was diagnosed with diabetes mellitus, which is now service-
connected.  A history of hyperlipidemia was noted, as was a 
history of systemic hypertension.  The physician pointed out 
that both hyperlipidemia and diabetes are known contributory 
factors for aggravation of existing atherosclerotic, 
obstructive coronary disease.    

Following the receipt of this opinion, the RO requested a VA 
examiner's opinion as to whether the Veteran's diagnosis of 
CAD was either caused by his service-connected diabetes, or 
aggravated beyond its normal progression by his diabetes.  
The examiner noted a review of the Veteran's medical record.  
Following that review, she opined that the Veteran's CAD was 
less likely than not caused by or a result of the Veteran's 
service-connected diabetes.  In support of her opinion, the 
examiner stated that a review of the Veteran's risk factors 
for CAD included age, tobacco abuse, blood pressure, 
hyperlipidemia, and diabetes.  It was noted that the 
Veteran's blood pressure and cholesterol were currently under 
control with medication.  She noted that diabetes was an 
important risk factor for the development of CAD.  However, 
she stated that diabetes alone was a relatively small risk 
factor for the development of CAD.  It was further noted that 
his initial diagnosis of diabetes in 2001 occurred more than 
three years after the placement of a stent in the right 
coronary artery.  At that same time, medical evidence shows 
that the Veteran's left anterior descending artery was 75-80% 
stenosed.  As such, his CAD was well-established prior to the 
diagnosis of diabetes.  The examiner also reported that 
diabetes alone represented less than a 4% risk over a 10-year 
period for the development of CAD per research included in 
the Farmingham heart study.  Based on that calculation, the 
examiner pointed out that diabetes accounted for less than 
half of the total risk factor, and therefore it is less 
likely as not that the Veteran's CAD is due to his diabetes.  

Further, following a review of the report from the Veteran's 
private cardiologist, the examiner pointed out that the 
Veteran's physician offered no supporting evidence to show 
that the Veteran's CAD had been substantially worsened as a 
result of his service-connected diabetes.  Since the time of 
the Veteran's diagnosis of diabetes in 2001, his CAD had been 
managed without further intervention.  While he was seen once 
per year by his cardiologist, the examiner asserted that 
there is no evidence within his claims file to suggest that 
his CAD had worsened beyond its normal progression since the 
advent of his diabetes, and she opined that it was less 
likely than not that his CAD had been permanently aggravated 
by his diabetes.

When facing conflicting medical opinions, the Board must 
weigh the credibility and probative value of each opinion, 
and in so doing, the Board may favor one medical opinion over 
the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The 
Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In this case, the Board attaches limited probative value to 
the private medical opinion of November 2007.  In Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005), the Court indicated the 
Board may not disregard a favorable medical opinion solely on 
the rationale it was based on a history given by the Veteran.  
Rather, as the Court further explained in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), reliance on a veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the Veteran as lacking 
credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008), the Court discusses, in great detail, how 
to assess the probative weight of medical opinions and the 
value of reviewing the claims folder.  The Court held that 
claims file review, as it pertains to obtaining an overview 
of the claimant's medical history, is not a requirement for 
private medical opinions.  The Court added, "[i]t is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."

In the Nieves-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims folder, 
without an explanation of why that failure compromised the 
value of the medical opinion.  By contrast, the Court held 
that, in rejecting the other private medical opinion, the 
Board had offered adequate reasons and bases for doing so 
(the doctor had overlooked pertinent reports regarding the 
Veteran's medical history), and thus, the Board's rejection 
was not based solely on the failure to completely review the 
claims file. 

The Board finds that the November 2007 opinion, which stated 
that the Veteran's diabetes had aggravated his CAD, is 
insufficient to provide a credible nexus to the Veteran's 
service-connected disorder.  While the Board acknowledges 
that the Veteran's physician has been treating him for a long 
period of time, he clearly stated that his opinion was 
predicated on the fact that diabetes is a known factor for 
the aggravation of CAD.  He also indicated that he had 
reviewed Agent Orange literature and a National Academy of 
Sciences report which supported his position.  However, he 
did not fully articulate how this literature supported his 
position in this Veteran's case regarding the question of 
aggravation.  He did not discuss any literature in detail nor 
provide any specific discussion of the medical principles 
involved.  Significantly, the Veteran's physician failed to 
discuss how this Veteran's CAD had worsened as a result of 
his service-connected diabetes in this case, or explain why 
no other corrective actions had been taken since that 
diagnosis, and pointed to no specific facts in this case to 
support his conclusion.  While the claims file contains a 
record of contemporaneous documentation of ongoing treatment 
since 1998, the Board notes, as the VA examiner also noted, 
that there is no supporting documentation of a worsening of 
the Veteran's CAD symptoms as a result of his service-
connected diabetes.    

Instead, the Board attaches the most probative value to the 
VA opinion dated in May 2008.  The opinion was well-reasoned, 
detailed, consistent with other evidence of record, included 
prior medical reports (to include an in-depth discussion of 
the November 2007 opinion), and included a review of the 
claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).  The VA 
examiner discussed pertinent medical findings, to include a 
research study regarding the causative factors of CAD, and 
described her opinion in detail.  The opinion was consistent 
with the documentary record which showed no objective 
worsening of his CAD since the diagnosis of diabetes in 2001.  
The Board notes further, that after reviewing all of the 
opinions of record, the VA examiner in May 2008 noted that 
while the Veteran's had several known risk factors for the 
development of CAD, to include age, tobacco abuse, blood 
pressure, hyperlipidemia, and diabetes, based on the 
Farmingham study on the relative predictions of the 
development of cardiovascular disease, the Veteran's diabetes 
itself accounted for less than half of the total risk factor 
of development of the Veteran's CAD; thus, the examiner 
concluded that it was less likely as not that the Veteran's 
CAD was due to his diabetes.

As to the Veteran's assertions that his claimed disorder is 
causally related to Agent Orange exposure in service, or 
aggravated by his diabetes, the Federal Circuit held that lay 
evidence is one type of evidence that must be considered, and 
competent lay evidence can be sufficient in and of itself.  
The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency (a legal concept determining whether testimony may 
be heard and considered) and credibility (a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted)).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, 
lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular 
case is a question of fact to be decided by the Board in the 
first instance.  The Court set forth a two-step analysis to 
evaluate the competency of lay evidence.  First, Board must 
first determine whether the disability is the type of injury 
for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009).  

Here, the Board does not find that the Veteran is competent 
to determine the etiology of his heart disorder.  While the 
Veteran is competent to report exposure to herbicides during 
service, or worsening of his CAD symptomatology, the Veteran 
has not been shown to be competent to link his claimed 
disorder, or any permanent aggravation thereof, to either 
herbicide exposure or to diabetes.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Therefore, although the statements 
of the Veteran offered in support of his claim have been 
given full consideration by the Board, they are not 
considered competent medical evidence and do not serve to 
establish a medical nexus between his claimed disorder and 
either his period of service, or to his service-connected 
disability.

Based on the foregoing, the Board finds that the most 
probative evidence of record establishes that the Veteran's 
CAD had its onset years after the Veteran separated from 
service and is unrelated thereto.  The Board may not base a 
decision on its own unsubstantiated medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record.  See Hensley v. 
Brown, 5 Vet. App. 155 (1993).  Neither the Board nor the 
Veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, health 
professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Colvin.  As  
noted, the May 2008 VA medical opinion is afforded more 
probative weight that the conflicting private medical opinion 
of record.  Therefore, the Board also finds that the most 
probative evidence of record does not establish a proximate 
link between diabetes and his current diagnosis of CAD, or 
permanent aggravation thereof beyond its normal progression.

In sum, the competent evidence does not establish that the 
Veteran's CAD began in service.  There are no contemporaneous 
records of any complaints, findings, treatment, or diagnosis 
of a cardiac disorder for many years after separation.  In 
fact, the record establishes that approximately 38 years 
after separation, the Veteran filed a claim for service 
connection for CAD.  This significant lapse of time is highly 
probative evidence against the Veteran's claim of a nexus 
between a this disorder and active military service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that 
a significant lapse in time between service and post-service 
medical treatment may be considered in the analysis of a 
service connection claim).  Moreover, the most probative 
evidence establishes that the current cardiac disorder is not 
etiologically related to service, as supported by the 
documentary record.  Instead, the VA examiner of record noted 
that many other risk factors may have played a role in the 
development of CAD, and that diabetes was not diagnosed until 
after his CAD was well-established.  Moreover, while the 
Veteran's private physician stated that diabetes is a known 
risk factor for the aggravation of CAD, this Veteran's record 
is silent as to credible objective evidence in support of 
that supposition. 

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (2008).  Therefore, the 
preponderance is against the Veteran's claim, and it must be 
denied.


ORDER

Entitlement to service connection for coronary artery disease 
(CAD) to include as secondary to service-connected diabetes 
mellitus, type 2 is denied.


REMAND

Although further delay is regrettable, the Board is of the 
opinion that a remand would be probative in attempting to 
verify a claimed, in-service stressor as reported by the 
Veteran.  Should VA successfully verify that stressor, an 
assessment as to whether the Veteran has a current diagnosis 
of PTSD, linked to the claimed stressor, is required prior to 
adjudication.  As noted above, the Veteran's claim for 
entitlement to service connection for schizoid personality 
disorder has been re-characterized to include his PTSD claim.  
See Clemons, supra.

The Veteran has claimed that his current diagnosis of PTSD 
(see private report, July 2008) is the result of in-service 
stressor events to include witnessing a helicopter crash, 
and, in a separate incident, witnessing a fellow serviceman's 
death when crushed by a falling bulldozer.  See stressor 
statement, February 2009.  

The Board notes that the RO has previously attempted to 
verify the Veteran's account of the helicopter crash.  A 
formal finding, dated March 2009, reported a lack of 
information necessary to corroborate the Veteran's alleged 
stressor event with either the U.S. Army & Joint Services 
Records Research Center (JSRRC) or the National Archives and 
Records Administration (NARA).  Following a review of 
Military Assistance Command-Vietnam (MAC-V), a helicopter 
crash was reported on August 28, 1968, 12 miles northwest of 
Da Nang, however no injuries were reported.

To date, the RO has not made an attempt to verify the 
Veteran's other claimed stressor (bulldozer incident).  
Although the alleged victim's full name was not provided, a 
February 2009 stressor statement provided a 2-month search 
window (July or August 1968), as well as an incident location 
(Di An, Vietnam).  

In accordance with the duty to assist, the RO should make an 
attempt to identify the Veteran's claimed stressor, and must 
attempt to corroborate any claimed stressor to the fullest 
possible extent.  As such, the RO should contact JSRRC in an 
effort to corroborate any information provided by the Veteran 
pertaining to this claimed stressor event.  

If, and only if, the above stressor is verified, the RO/AMC 
should make arrangements with the appropriate VA medical 
facility for the Veteran to be afforded an additional 
examination in order to ascertain the nature of all 
psychiatric disabilities present and the proper diagnoses 
thereof, specifically to include PTSD and schizoid 
personality disorder.  If PTSD is diagnosed, the examiner 
must specify for the record the stressor(s) relied upon to 
support the diagnosis.  If a disability other than PTSD is 
diagnosed, the examiner should be asked to provide a medical 
opinion as to whether it is at least as likely as not that 
the diagnosed disorder is related to service.  The report of 
examination should include the complete rationale for all 
opinions expressed.  If and only if a diagnosis of PTSD is 
provided, related to this specific in-service stressor 
(bulldozer incident), the report should also include an 
opinion as to whether the in-service occurrence of PTSD 
amounted to a super-imposing illness serving to permanently 
aggravate the Veteran's diagnosed schizoid personality 
disorder beyond its normal progression.  

Once accomplished, the Veteran's claim should be 
readjudicated by the RO.  If the claim remains denied, a 
supplemental statement of the case should be provided to the 
Veteran and his representative. After the Veteran has had an 
adequate opportunity to respond, the appeal should be 
returned to the Board for appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make an attempt to 
identify the Veteran's claimed stressor, 
witnessing a fellow serviceman's death 
when crushed by a falling bulldozer  in 
July or August 1968 in Di An, Vietnam, and 
must attempt to corroborate any claimed 
stressor to the fullest possible extent.  
As such, the RO should contact JSRRC in an 
effort to corroborate any information 
provided by the Veteran pertaining to this 
claimed stressor event.  

2.  If, and only if, it is determined that 
a verified stressor exists, the RO/AMC 
should make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded an examination in 
order to ascertain the nature of all 
psychiatric disabilities present and the 
proper diagnoses thereof, specifically to 
include PTSD and schizoid personality 
disorder.  If PTSD is diagnosed, the 
examiner must specify for the record the 
stressor(s) relied upon to support the 
diagnosis.  

If a psychiatric disability other than 
PTSD is diagnosed, the examiner should be 
asked to provide a medical opinion as to 
whether it is at least as likely as not 
that the diagnosed disorder is related to 
service.  The report should also include 
an opinion as to whether a current 
psychiatric disorder to include PTSD was 
superimposed on the Veteran's preexisting 
personality disorder in service.

The report of examination should include 
the complete rationale for all opinions 
expressed.  The claims folder must be made 
available to the examiner for review.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it. The examiner should 
provide a complete rationale for any 
opinion provided.

3.  Following all development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After the Veteran has 
had an adequate opportunity to respond, 
the appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


